DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species I (referring to FIG. 1) related to a hand orthosis (a brace- not an exercise device) having a fixing device, a functional element, the functional element has a hand brace, the hand brace can be swilled out of the depicted volar position into a dorsal position, there is no corrective device, no corrective wire, no support plate, and no finger cap.
Species II (referring to FIG. 2): related to a hand orthosis (a brace-not an exercise device) having a plurality of finger caps, a functional element, the functional element is designed with corrective devices, the corrective device features a pin, each pin acts as a carrier for a corrective wire, the corrective wire is fixed to the base plate.
Species III (referring to FIG. 3) related to a hand orthosis (a brace-not an exercise device) having a plurality of finger sleeves, a functional element, the functional element is a support plate.
Species IV (referring to FIG.4) related to a hand orthosis (exercise device) having a functional element, the functional element is a training ball (elastic), there is no corrective device, no corrective wire, no support plate, and no finger cap. The hand orthosis is considered to be an exercise device because it includes a training ball (elastic ball).
Species V (referring to FIG.5-8) related to a hand orthosis (a brace-not an exercise device) having a support brace and a carrier element with no functional element, no corrective device, no corrective wire, no support plate, and no finger cap, there is a strap wrapped around the support brace and the wrist.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 11

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Species I-V lack unity of invention because even though the inventions of these groups require the technical feature of the hand orthosis with a cuff for fixing the hand orthosis to a wrist or a lower arm of a wearer of the hand orthosis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weltner et al (US 7,473,234 B1).  

Weltner et al discloses a cuff (engaging assembly 14) for fixing the hand orthosis to a wrist joint or a lower arm of a wearer of the hand orthosis (Col 3 lines 22-25 “The arm engaging assembly 14 preferably includes a forearm support 60, and a strap system 62. The forearm support 60 preferably includes a forearm cuff 64 and a flexible forearm pad 66 configured for surrounding a forearm of a user”); at least one support brace (a pair of mounting arms 90 and 92), which extends radially or ulnarly next to a hand of the wearer in a direction of an extension of the lower arm (see FIG.8A); at least one carrier element (bracket 30), which is arranged on the at least one support brace (a pair of mounting arms 90 and 92, see FIGS. 7A and 8A); a functional element (palmar support 18, dorsum support 20) fixed to the carrier element (bracket 30) such that the functional element (palmar support 18, dorsum support 20) can be detached (Col 3 lines 4-8, “The threaded ends of the screws 52 and 54 are received by the threaded apertures 26 of the rigid member 20a of the dorsum support 20.”).
A telephone call was made to Loren Hulse (Reg. 46,784) on 07/28/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        


/Megan Anderson/           Primary Examiner, Art Unit 3784